Citation Nr: 0716302	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-06 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted] and [redacted]

REPRESENTATION

Appellant represented by:	[redacted], One-Time 
Representative


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
March 1945.  He died in April 2004.  The appellant is his 
widow.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that the decision, the RO denied 
the benefits sought on appeal.  

A hearing was held at the RO in February 2007 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

For reasons discussed below, the Board determines that 
service connection is warranted for the cause of the 
veteran's death.  Accordingly, the issue of entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 is rendered moot.  

This appeal was advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).


FINDING OF FACT

It is at least as likely as not that the cause of the 
veteran's death is attributable to service-connected 
traumatic brain disease.  


CONCLUSION OF LAW

A service-connected disability caused or substantially or 
materially contributed to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the appellant's claim of service connection for 
the cause of the veteran's death.  Given the favorable 
outcome, no prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  As such, the Board is satisfied that VA has complied 
with both the notification and duty to assist requirements to 
the extent necessary to adjudicate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

The applicable criteria pertaining to service connection for 
the cause of death provide as follows:  

(a)	General.  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. 

(b)	Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. 

(c)	Contributory cause of death. 

        (1)	Contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 

        (2)	Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions. 

        (3)	Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed. 

        (4)	There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 

38 U.S.C.A. § 1310; 38 C.F.R. §  3.312.

Analysis

The death certificate shows that the veteran died on April 
[redacted], 2004, at age 80, from cerebrovascular disease due to or a 
consequence of traumatic brain disease.  An autopsy was not 
performed.  

Service medical records disclose that, during World War II, 
the veteran sustained multiple shrapnel injuries, including 
wounds to the head.  He also sustained shrapnel wounds to the 
back and extremities.  The head injury was a penetrating 
wound, with entrance in the right occipital region involving 
the scalp, skull and dura, and occipital lobar brain.  The 
veteran underwent an exploratory trephination of the right 
anteroparietal region, with placement of tantalum plating at 
the site of a skull defect in the occipital region.  

Service connection was granted for traumatic encephalopathy, 
residuals of a gunshot wound to the head.  Initially, a 100 
percent prestabilization evaluation was assigned for the 
veteran's multiple gunshot wound residuals.  After the RO 
determined that the disability had stabilized, a 50 percent 
evaluation was assigned for residuals of the gunshot wound to 
the head (reflecting disabilities involving traumatic 
encephalopathy; a skull defect with tantalum plate, evaluated 
50 percent disabling; and a scar of the scalp, evaluated 10 
percent disabling).  The 80 percent rating reflecting 
residuals of a gunshot wound to the head had been in effect 
since March 1947.  A combined schedular evaluation of 100 
percent for service-connected disabilities was in effect 
through November 1953, after which time the combined 
schedular evaluation was 90 percent.  A total disability 
rating based on individual unemployability was assigned, 
effective December 28, 1995.  

An August 2004 medical opinion as to the cause of the 
veteran's death was received from a VA neurologist.  She 
stated that she had reviewed the claims file.  She referenced 
the shrapnel injury to the veteran's skull during service and 
the treatment measures provided.  From her review of the 
medical records, she indicated that the veteran had 
consistently normal neurological examinations over the years, 
although he apparently had some psychiatric problems related 
to anxiety stemming from the injury.  

The VA physician went on to note that a cerebrovascular 
accident was believed to be the cause of the veteran's death.  
From her review of the medical records, she pointed out that 
the veteran had experienced a prior stroke in 1999, 
hypertension, occlusion of the left internal carotid artery, 
and a smoking history of greater than 40 years.  

In was the opinion of the VA physician that the cause of the 
veteran's death-cerebrovascular disease-was attributable to 
hypertension and arteriosclerotic disease in the carotid 
artery, aggravated by tobacco use.  She did not believe that 
any of the medical conditions that produced death was due to 
traumatic brain injury that had occurred more than 60 years 
prior to the veteran's death.  In reaching that conclusion, 
she reiterated that repeated neurological examinations over 
the years had been normal, according to her review of the 
veteran's chart.  

Added to the claims file were affidavits, dated in June 2005, 
from the appellant and from the veteran's former associates 
and coworkers.  They relate that the veteran had not used 
tobacco products since approximately 1976 through the date of 
his death.  

A statement, dated in November 2006, was received from Joseph 
A. Jackson, M.D.  He stated that he had reviewed an extensive 
series of records from the service department, VA, and 
private physicians regarding the veteran's case.  Dr. 
Jackson's curriculum vitae, that accompanies his statement, 
reflects his education, training, certifications and 
publications in the specialty of neurology.  The physician 
provided a 4-page, single-spaced typed narrative of the 
veteran's medical history.  Dr. Jackson noted that, in 
formulating his opinion about the condition primarily causing 
the veteran's death, he had reviewed the records of the 
veteran's treating neurologist.  He pointed out that the 
August 2004 VA neurologist, who provided the August 2004 
opinion about the cause of the veteran's death, did not have 
access to the private neurologist's treatment records.  

Dr. Jackson explained in depth, with references to the 
veteran's medical history, the reasons he differed with the 
medical opinion provided by the VA neurologist.  He presented 
detailed explanations why certain symptoms, such as facial 
twitching and facial spasms, that the veteran manifested 
during his terminal hospitalization, were indicative of 
irritability of the brain, rather than a passive phenomenon 
of lack of blood flow that results from hypertension and 
arteriosclerotic disease.  The physician believed that the 
veteran, most likely, died from complications of epilepsia 
partialis continuum; in turn, it was his opinion that the 
epileptic process stemmed from the old traumatic brain 
injury.  

In addition to determining that an epileptic process, rather 
than hypertensive vascular disease, was the primary cause of 
the veteran's death, Dr. Jackson also differed with the VA 
specialist about the role that tobacco use played in the 
course of the veteran's hypertension or arteriosclerotic 
disease.  He referred to several examples from the medical 
records indicating that the veteran's hypertension was well-
controlled over the years.  He explained that the fact of 
long-term, adequate control of the veteran's hypertension was 
significant evidence against tobacco as a factor aggravating 
hypertension or arteriosclerotic disease.  Additionally, Dr. 
Jackson pointed out that the veteran had last used tobacco in 
1974.  He emphasized that the veteran's longstanding 
abstinence from tobacco was further significant evidence 
against tobacco use as a factor aggravating hypertension or 
arteriosclerotic disease.

It should be noted that factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000); Black v. Brown, 5 Vet. App. 177, 180 (1993).  Here, 
both the VA neurologist and Dr. Jackson reviewed the 
veteran's claims file, though Dr. Jackson apparently had 
access to yet additional records not available to the VA 
neurologist.  As well, each physician provided a rationale 
for differing opinions reached about the medical conditions 
that caused the veteran's death, though Dr. Jackson furnished 
much greater detail in support of the reasons why his 
conclusions differed from those of the VA neurologist.  As 
noted above, the rationale for Dr. Jackson's opinion about 
the cause of the veteran's death finds its underpinning in 
numerous references to the veteran's medical records.  

In deciding whether the cause of the veteran's death is 
attributable to service-connected traumatic encephalopathy 
from residuals a gunshot wound to the head, it is the Board's 
responsibility to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens, 7 Vet. App. at 433.  This 
responsibility is particularly difficult when, as here, 
medical opinions diverge.  Nevertheless, at the same time, 
the Board is mindful that it cannot make its own independent 
medical determination and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, 
though, for the reasons stated, there are.  Although the 
Board may not ignore a favorable opinion of a physician, in 
particular the opinion provided by the VA neurologist, the 
Board certainly is free to discount the credibility of that 
physician's opinion, so long as the Board provides an 
adequate explanation of the reasons and bases for doing this.  
See Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In sum, the Board concludes that the opinion from Dr. 
Jackson, linking the cause of the veteran's death to service-
connected traumatic encephalopathy from a gunshot wound to 
the head is entitled to greater probative value than the 
opinion of the VA neurologist to the contrary.  Resolving 
benefit of the doubt in the appellant's favor, a grant of 
service connection for the cause of the veteran's death is 
warranted.  U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 
9 Vet. App. 518 (1996).  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


